Exhibit 10.2

Summary Description

of the

Leggett & Platt, Incorporated

Key Management Incentive Compensation Plan for Jack D. Crusa

Leggett & Platt, Incorporated has a Key Management Incentive Compensation Plan
(the “KMICP”) which is a cash bonus plan for non-executive officers. Jack D.
Crusa, the Company’s Senior Vice President – Operations, will participate in the
KMICP in 2017 as a Profit Center Participant. Under the KMICP, Mr. Crusa is
eligible to receive a cash award calculated by multiplying his weighted average
annual base salary for the year by a target percentage of 60% assigned by senior
management (the “Target Percentage”), then applying the award formula. The KMICP
normally uses the annual base salary at year-end to calculate the award.
However, as it relates to Mr. Crusa, a weighted average is being used to account
for the scheduled reduction in salary level throughout 2017. Profit Center
Participants’ awards under the KMICP are determined by the return on capital
employed (ROCE) and free cash flow (FCF) for the applicable profit centers under
the participant’s management with the following relative weight:

 

Performance Objectives

   Relative
Weight  

ROCE

     70 % 

FCF

     30 % 

The Performance Objectives are calculated as follows:

 

ROCE =

 

EBIT

     Net PP&E + Working Capital1, 2   

 

 

1  Monthly averaging of Net PP&E and Working Capital, adjusted for currency
effects.

2  Working Capital excludes cash and current maturities of long-term debt and
balance sheet items not directly related to on-going Profit Center activity,
such as interest receivable and payable, income taxes receivable and payable,
current deferred tax assets and liabilities, and dividends payable.

 

FCF =   EBITDA (adjusted for currency effects) ± Change in Working Capital1 +
Non-Cash Impairments – Capital Expenditures

 

 

1  Change in Working Capital from December 31, 2016 to December 31, 2017
excludes cash and current maturities of long-term debt and balance sheet items
not directly related to on-going Profit Center activity, such as interest
receivable and payable, income taxes receivable and payable, current deferred
tax assets and liabilities, and dividends payable.

Performance Objectives shall be adjusted for all items of gain, loss or expense
for the fiscal year, as determined in accordance with standards established
under Generally Accepted Accounting Principles, (i) from non-cash impairments;
(ii) related to loss contingencies identified in Note S to the financial
statements in the Company’s 2016 10-K; (iii) that are unusual in nature or
infrequent in occurrence; (iv) related to the disposal of a segment of a
business; or (v) related to a change in accounting principle. Mr. Crusa’s
performance targets for 2017 are as follows:

 

Profit Center

   ROCE
Target     FCF
Target  

Industrial Products Segment

     37.2 %    $ 46.0M  

For Profit Center Participants, no awards are paid for achievement below 80% of
the ROCE and FCF targets for the applicable profit centers under the
participant’s management. The ROCE and FCF payouts are each capped at 150%.
Payouts will be interpolated for achievement levels falling between those in the
schedule. Financial results for each profit center may include a critical
compliance



--------------------------------------------------------------------------------

adjustment, ranging from a potential 5% increase for exceptional safety
performance to a 20% deduction for critical compliance failures. Financial
results from acquisitions are excluded from the calculations in the year of
acquisition. Financial results from divestitures will be included in the
calculations; however, the Performance Objective targets relating to the
divested businesses will be prorated to reflect only that portion of the year
prior to the divestiture. Financial results from businesses classified as
discontinued operations will be included in the calculations.

2017

Profit Center Payout Schedule

 

ROCE / FCF

Achievement

        Payout  

<80%

        0 % 

80%

   Threshold          60 % 

90%

        80 % 

100%

   Target          100 % 

110%

        120 % 

120%

        140 % 

125%

   Maximum          150 % 

Sample Calculation for Mr. Crusa

The award is calculated by multiplying Mr. Crusa’s weighted average annual base
salary for the year, Target Percentage, the relative weight of the Performance
Objective, and the payout percentage for each Performance Objective. The sample
calculation below assumes a weighted average annual base salary of $220,000 for
Mr. Crusa and a target percentage of 60%. If Mr. Crusa’s profit center achieved
100% of the aggregate ROCE target and 90% of the aggregate FCF target, with no
adjustment for compliance, his award under the KMICP would be $124,080.

 

Performance

Objective

  Participant’s
Base Salary           Participant’s
Target%           Relative
Weight           Payout
Percentage           Award  

ROCE

  $ 220,000     ×       60 %    ×       70 %    ×       100 %      =     $
92,400  

FCF

  $ 220,000     ×       60 %    ×       30 %    ×       80 %      =     $ 31,680
                   

 

 

 

Total Award

                  $ 124,080  

 

2